Citation Nr: 1447525	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy.

2.  Entitlement to an initial rating in excess of 20 percent for mild incomplete paralysis of the right upper extremity, to include the period prior to August 22, 2012.

3.  Entitlement to an initial rating in excess of 20 percent for mild incomplete paralysis of the left upper extremity, to include the period prior to August 22, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for a right hip disability. 

5.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for surgical scars of the right shoulder and base of the skull.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned initial ratings for status post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy, right hip, right shoulder, and surgical scars.  In October 2014, the Veteran's representative submitted a waiver of jurisdiction so that the Board can consider evidence obtained after the most recent supplemental statement of the case, to include VA treatment records dated in 2012 and 2013, and a 2013 VA examination pertinent to the Veteran's claims.    

In an October 2013 rating decision, the RO granted service connection for radiculopathy of the right and left upper extremities and assigned separate initial ratings, effective August 22, 2012, the date of a "new" claim.  The RO explained that the radiculopathy was due to the service-connected status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy.  The Veteran did not file any document with VA expressing disagreement with the October 2013 decision.  

The August 2012 correspondence does refer to a claim of "service connection" for pain associated with "neck condition;" however, the upper extremities radiculopathy are manifestations of the Veteran's service-connected status post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy (his "neck condition").  When the Veteran disagreed with the amount of compensation awarded for status post cervical spine C1-C2 posterior surgery for chiari malformation, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his status-post cervical spine C1-C2 posterior surgery.  See AB v Brown, 6 Vet App 35 1993.  VA is required to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (2014).  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his status-post cervical spine C1-C2 posterior surgery for chiari malformation, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for upper extremity radiculopathies in the October 2013 decision could not limit the Board's jurisdiction to less than it had acquired when the Veteran perfected an appeal as to the rating for the status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy.  

As such, the issues before the Board are as noted on the title page. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy, has not resulted in unfavorable or favorable ankylosis.

2.  Throughout the pendency of the appeal, the Veteran's status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy has resulted in mild neurological manifestations in the right upper extremity.

3.  Throughout the pendency of the appeal, the Veteran's status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy has resulted in mild neurological manifestations in the left upper extremity.

4.  Throughout the pendency of the appeal, the Veteran's right hip disability has been manifested by flexion greater than 30 degrees and abduction greater than 10 degrees.

5.  Prior to March 7, 2012, the Veteran's right shoulder disability was manifested by pain and tenderness of the shoulder joint.  Range of motion of the arm was higher than shoulder level.  There were no dislocations.

6.  Since March 7, 2012, the Veteran's range of motion of the right shoulder has been limited to 90 degrees, or shoulder level, when taking into account pain on motion.

7.  Throughout the pendency of the appeal, the Veteran's surgical scars of the right shoulder and back of the neck were tender on examination.  The scar at the back of the neck has not shown characteristics of disfigurement.  The scars are not deep or nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Prior to August 22, 2012, the criteria for a 20 percent rating for mild incomplete paralysis of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2014).

3.  Since August 22, 2012, the criteria for a rating in excess of 20 percent for mild incomplete paralysis of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2014).

4.  Prior to August 22, 2012, the criteria for a 20 percent rating for mild incomplete paralysis of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2014).

5.  Since August 22, 2012, the criteria for a rating in excess of 20 percent for mild incomplete paralysis of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2014).

6.  The criteria for a rating in excess of 10 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5019, 5252 (2014).

7.  Prior to March 7, 2012, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5201, 5203 (2014).

8.  Since March 7, 2012, the criteria for an increased 20 percent rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5201, 5203 (2014).

9.  The criteria for a rating in excess of 10 percent for tender scars of the right shoulder and back of the neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These issues arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's Virtual VA claims file and VBMS file.  The Veteran's representative has submitted a waiver of original jurisdiction review of evidence obtained since the most recent supplemental statement of the case.  The Veteran has also been afforded VA examinations in August 2010, March 2012, and October 2013 in order adjudicate her increased rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.
II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the hip, shoulder, and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Status post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy 

In granting service connection, the RO noted that the Veteran underwent a craniotomy during service, with a subsequent surgery to fix spinal fluid leakage, after which he was diagnosed with chiari malformation.  The Veteran's status post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy has been rated as 30 percent disabling under Diagnostic Codes 8099-5237.  Because that disability is not specifically accounted for in the rating schedule, it has been rated analogous to those codes that contemplate the Veteran's disability symptoms.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 8099 refers to an unlisted neurological disability.  DC 5237 pertains to cervical strain.  38 C.F.R. § 4.71a, 4.124a, 5237.  The Veteran is separately service-connected for headaches; the evaluation of that disability is not before the Board.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted favorable or unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a  General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to thee evidence of record, private treatment records reflect that in July 2010, the Veteran was noted to do well following his Chiari decompression.  He had numbness in his hands.  He denied weakness.  Muscle strength was normal throughout his limbs.

On August 2010 VA examination, the Veteran reported that had been diagnosed in 2007 with an arachnoid cyst and Chiari malformation and had undergone surgery, which included shaving down the C1 and C2 vertebra, in April 2010 to relieve the pressure from the malformation.  Following the surgery, he had a complication of a spinal fluid leak which required repeated surgery later that month.  He reported that his symptoms had improved.  Physical examination showed no atrophy or deformities of the spine.  Range of motion testing showed flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 60 degrees, with pain on all ends of motion.  Upper extremity strength was normal.  Sensation and reflexes were normal.  There was no changes of range of motion on repetitive testing, and no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was chiari malformation, status post-surgical correction.

VA treatment records reflect that the Veteran was experiencing tingling in his hands and feet that he felt was due to his Chiari malformation.

On March 2012 VA examination, the Veteran reported having persistent neck pain with radiation to the left shoulder.  He had occasional tingling and numbness in his left arm/fingers.  The pain was moderate in severity.  Flexion of the cervical spine was to 10 degrees.  Extension was to 20 degrees.  Right and left lateral tilt was to 10 and 25 degrees, respectively.  Right and left rotation were to 15 and 25 degrees, respectively.  Neurological examination showed that sensation was intact in all modalities in all four extremities.  MRI showed no disc herniation, neural impingement, or spinal canal stenosis.  The Veteran was noted to be fully functional in his activities of daily living.  He was employed as a safety technician.  Also of note was that the Veteran's surgical scar at the neck was mildly tender.

VA treatment records reflect that in August 2013, the Veteran had pain in the cervical spine region as well as tingling in both hands.  An EMG in October 2012 showed normal nerve conduction studies but possible C5-6 radiculopathy on the left.  His neck felt like it was in knots on the left side.  Ice, heat, and an anti-inflammatory medicine provided some relief.  Turning his head was difficult and would make him dizzy.  He had tingling in the median distribution of his hands.  Physical examination showed muscle tightness worse on the left.  Sensation testing was intact, bilaterally.  Muscle stretch reflexes were normal.  Range of motion was decreased on extension, flexion, right rotation, and right lateral flexion.  There was normal motor and sensory conduction studies of the left.  The assessment was cervical spine pain secondary to persistent cervicogenic pain and parasthesias.  The EMG showed mild radiculopathy.

On September 2013 VA examination, the Veteran reported persistent numbness in the thumb, index, and middle fingers of both hands.  He had limited motion when turning to the right, with muscular soreness in the right paraspinal muscles.  Looking up or to the right aggravated his neck.  His neck was stiff and sore most of the time.  Range of motion testing showed forward flexion to 15 degrees, extension to 5 degrees, left lateral flexion to 40 degrees, right lateral flexion to 25 degrees, left rotation to 80 degrees or greater, and right rotation was to 10 degrees.  There was no evidence of pain on motion.  There was no additional loss of motion on repetitive testing.  Muscle strength testing was normal, except for at the left elbow showing 4/5 strength.  Reflexes were absent in the biceps and triceps, bilaterally.  Sensory examination showed decreased dermatomes at the inner/outer forearm, but was normal at the shoulder and hand/fingers areas.  He was assessed to suffer from mild radiculopathy of the right and left upper extremities.

The Board finds that the limitation of motion of the Veteran's cervical spine, as shown on VA examinations in 2010 and 2012, more closely approximates the requirements for a 30 percent rating.  The Veteran does not experience ankylosis, therefore a 40 percent rating is not warranted. 

The Board turns to the question of whether the Veteran is entitled to rating in excess of 30 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this case, the evidence does not show that the Veteran has suffered from incapacitating episodes within the meaning of the regulation.  Thus, a higher rating under DC 5243 is not warranted. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8510 provides the rating criteria for paralysis of upper radicular group.  Complete paralysis of the nerve is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm.  Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the major arm, and as 20, 30, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a , DCs 8510. 

In this case, the Veteran has been awarded a 20 percent rating for both the left and right arm for mild incomplete paralysis of the upper radicular nerve, effective August 22, 2012, the date of VA examination.  The Board finds that the 20 percent ratings are also warranted prior to August 22, 2012, as the medical evidence dating from the beginning of the appeal period, to include in 2010, also reflects ongoing complaints of numbness and tingling in the right and left arm and hand.  The Veteran's neurological symptoms of numbness and tingling periodically in both upper extremities has remained constant throughout the appeal period.  

However, a rating higher than 20 percent is not warranted for either extremity at any time during the pendency of the appeal.  At no time have his sensory symptoms been assessed as moderate in degree.  Rather, physical examination has consistently shown normal to mild deficits on sensory and motor examination, as well as muscle strength, due to his upper extremity neurological manifestations.  Accordingly, the Board finds that the criteria for a higher rating for either arm has not been met.

Right Hip

The Veteran's right hip disability is currently rated under Diagnostic Codes 5024-5252.  38 C.F.R. § 4.71a , DCs 5024, 5252.  DC 5024 pertains to tenosynovitis.  DC 5252 pertains to limitation of flexion of the thigh.  DC 5024 is to be rated as 5003, which pertains to arthritis as outlined above.  38 C.F.R. § 4.71a, DCs 5003, 5024.

Diagnostic Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Other applicable diagnostic codes include DC 5251, which provides for a 10 percent evaluation for extension of the thigh limited to five degrees.  DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs).  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DCs 5251, 5253.  

In considering the applicability of other diagnostic codes, the Board finds that DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur on VA examination.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case.

Turning to the evidence of record, on August 2010 VA examination, the Veteran reported onset of a right hip injury in 2005.  He had intermittent pain in the right hip that he described as in the posterior portion of the hip.  He had flare-ups two to three times per year that lasted for two to three days or until it popped.  He felt that the flare-ups were due to lifting and he alleviated the pain by taking an anti-inflammatory drug and doing stretches.  Physical examination showed no deformities of the hip.  Range of motion testing showed flexion to 110 degrees, extension to 30 degrees, abduction to 25 degrees, adduction to 30 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees, with pain on all end ranges of motion.  Strength was normal in the lower extremity.  There was no changes of range of motion on repetitive testing, and no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

In March 2012, the Veteran reported to the VA examiner that he was not experiencing hip trouble, rather, he had symptoms related to his back disability.  Thus, no examination related to the hip was conducted.

In this case, the Board finds that a higher rating is not warranted for the Veteran's right hip disability.  A higher rating is not warranted under DCs 5024, 5252 or 5253, as on VA examination, there was no indication of limitation of range of motion of the thigh limited to 30 degrees flexion or limited to 10 degrees abduction, even with consideration of pain.  Lastly, as there is no indication of impairment of the femur, a higher rating is not warranted under DC 5255. Accordingly, a rating in excess of 10 percent for a right hip disability is not warranted.

Right Shoulder

The Veteran's right shoulder disability is rated under Diagnostic Code 5203-5201. Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

In considering the applicability of other diagnostic codes, the Board finds that DCs. 5200 and 5202, which pertain to ankylosis of the shoulder and recurrent dislocations of the scapulohumeral joint, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of ankylosis or dislocations, nor do they show malunion of the shoulder, or an impairment of the humerus.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202. 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5203, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a , Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on August 2010 VA examination, the Veteran reported having injured his shoulder playing softball in 1996.  He had surgery in 2006 to shave part of the clavicle.  He reported having constant pain in the right shoulder that was sharp.  He had flare-ups once per month that lasted for about a week.  The flare-ups were aggravated by overhead lifting, weather changes, rowing, and doing pushes or sleeping.  During flare-ups, he had a decrease in range of motion.  Physical examination reflected that there were no deformities of the hip.  There were no spasms, weakness, tenderness, or guarding.  Range of motion of the right shoulder showed flexion to 110 degrees, abduction to 105 degrees, and internal and external rotation to 90 degrees, with pain on all end ranges.  Right upper extremity strength was 5/5.  There were no changes of range of motion on repetitive testing, and no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was right shoulder claviculectomy.

On March 2012 VA examination, the Veteran reported limited range of motion due to pain, difficulty lifting, and tenderness.  Range of motion testing of the shoulder showed flexion to 120 degrees, with pain at 90 degrees, and abduction to 120 degrees, with pain at 90 degrees.  There was no additional limitation of motion on repetitive testing.  There was functional loss on repetition by way of less movement, weakened movement, and pain.  Muscle strength was 4/5.  There was no indication of impingement or instability of the shoulder.  There was a positive cross-body test.  There was no indication of arthritis on x-ray study.  The Veteran's right shoulder disability was determined to not affect his employability.

In this case, the Board finds that prior to the March 7, 2012, VA examination, a rating higher than 10 percent is not warranted for the Veteran's right shoulder disability.  Prior to that date, and on 2010 VA examination, the Veteran showed flexion and abduction of the right shoulder to above shoulder level.  Therefore, a higher rating is not warranted under the diagnostic criteria, even when considering pain on motion.  The Board notes that there is no documentation of arthritis of the shoulder.  Thus, a higher rating under the criteria that contemplates arthritis is not available prior to March 7, 2012.  However, on March 7, 2012, VA examination, the Veteran was limited by pain at shoulder level, 90 degrees, on both flexion and abduction of the shoulder.  Accordingly, the Board finds that when taking into account pain on motion, the next highest rating of 20 percent is warranted under DC 5201, since March 7, 2012.

Surgical Scars of Neck and Right Shoulder

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length, Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, Surface contour of scar is elevated or depressed on palpation, Scar is adherent to underlying tissue, Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.), Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.), Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.), Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a scar with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are unstable or painful.  

Diagnostic Code 7805 provides that scars are to be rated for any other effects under the appropriate diagnostic code.  38 C.F.R. § 4.118.

Turning to the evidence of record, on August 2010 VA examination, two scars were identified.  One was on the right shoulder, which measured 1 by 4.5 centimeters over the right acromioclavicular joint.  There was mild ulceration of the underlying tissue.  The scar was deep but nontender.  The second was 12.5 by .2 centimeters from the base of his skull down the cervical spine.  The scar was superficial and nontender.  There was no pain or tenderness related to the scars, there was no adherence to underlying tissue.  The skin texture was normal.  There was no instability, ulceration, breakdown, or elevation or depression.  The scars were lightly hypopigmented.  

On March 2012 VA examination, the Veteran's right shoulder surgical scar was found to not be unstable and was less than 39 square centimeters.  It measured 4 linear centimeters.  There were no other abnormal findings.  The scar was tender to palpation.  The Veteran's surgical scar at the posterior of the neck was also tender to palpation.  The scar measured 11 by .2 centimeters.  There were no other abnormal findings related to that scar.

In this case, the Board finds that a higher rating for the Veteran's scars is not warranted.  The scar at the base of the Veteran's neck does not have any characteristic of disfigurement.  Specifically, it does not measure the appropriate length or width, and has no other abnormal findings to meet the criteria in DC 7800.  Both scars are tender, and thus receive a 10 percent rating under 7804, but are not both tender and unstable.  They do not meet the criteria under any other pertinent code under the schedule for rating skin disabilities.

III.  Other Considerations

With regard to the Veteran's right hip, right shoulder, and chiari deformation, the Board has determined that higher ratings other than those currently assigned are not warranted under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings.  Specifically, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing.  The Board has granted a higher rating for the effects of pain on flexion of the right shoulder.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected chiari deformation, right hip, or right shoulder disabilities.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected service-connected chiari deformation, right hip, right shoulder disabilities, and scars, with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's service-connected chiari deformation, right hip, right shoulder disabilities, and scars as they are contemplated by the applicable rating criteria, namely range of motion testing taking into account functional loss on repetitive movement and any accompanying neurological manifestations, as well as symptoms related to scars.  There are higher ratings available under the diagnostic codes, but the Veteran's service-connected chiari deformation, right hip, right shoulder disabilities, and scars are not productive of the manifestations that would warrant the higher ratings, as explained in detail above.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 30 percent for status-post cervical spine C1-C2 posterior surgery for chiari malformation, status post craniotomy is denied.

Prior to August 22, 2012, an increased 20 percent rating for mild incomplete paralysis of the right upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since August 22, 2012, a rating in excess of 20 percent for mild incomplete paralysis of the right upper extremity is denied.

Prior to August 22, 2012, an increased 20 percent rating for mild incomplete paralysis of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since August 22, 2012, a rating in excess of 20 percent for mild incomplete paralysis of the left upper extremity is denied.

A rating in excess of 10 percent for a right hip disability is denied.

Prior to March 7, 2012, a right in excess of 10 percent for a right shoulder disability is denied.

Since March 7, 2012, a 20 percent rating for a right shoulder disability is granted.

A rating in excess of 10 percent for surgical scars of the right shoulder and back of the neck is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


